Citation Nr: 1748075	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-30 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

3. Entitlement to service connection for a right ankle disorder.  

4.  Entitlement to service connection for a left ankle disorder.  

5.  Entitlement to service connection for a bilateral eye disorder.

6.  Entitlement to service connection for a lumbar spine disorder.

7. Entitlement to service connection for a right hip disorder.

8. Entitlement to service connection for arthritis of the toes.

9. Entitlement to service connection for a bilateral hand disorder, including arthritis.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from December 1976 to December 1979, December 2001 to October 2002, and October 2005 to November 2006.  He also served in the Air Force Reserve until July 2009 as an Air Reserve Technician (ART) which included periods of duty for training.  

This matter came before the Board of Veterans' Appeals (Board) from a decision by the Department of Veterans Affairs (VA) Regional Office (RO).  A videoconference hearing before the undersigned Veterans Law Judge was held at the RO in March 2017.  The hearing transcript has been associated with the claims file.

The issues of service connection for hearing loss, GERD, right and left ankle disorders, and right and left hand disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for neuropathy of the hands and feet has been raised by the record (see October 2013 VA Form 9), but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).


FINDINGS OF FACT

1.  The Veteran does not have an eye disorder that was present in active service or is related to active service.  

2.  A lumbar spine disorder was not present until after active duty, did not originate or permanently increase in severity during a period of duty for training, and is not otherwise related to service.

3.  The Veteran has not had a right hip disorder during the period of the claim; an undiagnosed illness pertaining to the right hip has not been shown.   
 
4.  The Veteran does not have arthritis of the toes.  


CONCLUSIONS OF LAW

1.   The criteria for service connection for an eye disorder have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2017).

2.  The criteria for service connection of a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection of a right hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2017).  

4.  The criteria for service connection of arthritis of the toes have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The available service medical records, VA treatment records, and post-service medical evidence identified by the Veteran have been obtained.  The Board acknowledges that the record suggests that the Veteran has received nonVA treatment.  The Veteran has been asked to submit non-VA medical reports or to provide authorization for VA to obtain non-VA records.  Notably, the record was held open for 60 days for the submission of evidence after the March 2017 hearing, and the Veteran submitted evidence in May 2017.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein.  It is the Board's conclusion that the Veteran has been provided with every opportunity to submit or identify evidence relevant evidence.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  The record does not include VA medical findings addressing the claims decided herein.  However, the Board finds a remand for examination and/or opinion is not required.  As discussed below, the Board finds there is no probative evidence of a current service-connectable right hip disorder or undiagnosed illness of the right hip or arthritis of the toes.  The Board further finds the record is absent any probative evidence of a link between an eye or lumbar spine disorder and active service.  Therefore, VA is not obliged to obtain an opinion in response to the claims.  

Accordingly, the Board will address the merits of the appellant's appeal.

Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training or for disability resulting from injury incurred in or aggravated by inactive duty for training. 
38 U.S.C.A. §§ 101, 106, 1110 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2017).

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The record does not include any examination records coinciding with the periods of duty for training.  As such, the presumption of soundness does not apply to the periods of duty for training.

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain civilian positions in the military must be filled by individuals who are members of the active reserves, which, in the case of the Air Force, are known as ART positions.  Jeffries v. Dep't of the Air Force, 999 F.2d 529 (Fed.Cir.1993).  Although they are full-time civilian employees, ARTs "are also members of the Air Force Reserve unit in which they are employed.  In addition to their civilian assignments, ARTs are assigned to equivalent positions in the reserve organization with a reserve military rank or grade."  Id. at 530.  Thus, work performed in this full time civilian position, as an ART, in the United States Air Force, does not constitute active duty service.  See also Venturella v. Gober, 10 Vet. App. 340   (1997); 38 U.S.C.A. § 101(24); 38 C.F.R. §§ 3.1(k).

Refractive error is not a disease or injury for VA compensation purposes.  38 C.F.R. § 3.303(c).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  Service connection may be granted for disability which is shown to have resulted from a defect (such as refractive error) which was subject to a superimposed disease or injury during service.  See VAOPGCPREC 82-90 (July 18, 1990). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Eye Disorder

Army and Air Force Reserve treatment records reveal no complaints or abnormal findings regarding the eyes.  Examination records consistently reveal normal clinical findings and visual acuity at worst 20/20 bilaterally.  The examination records also generally reveal negative histories as to "eye trouble," redness of eyes with tearing, or dimming of vision except a December 1989 Report of Medical History reveals a history of burning the eyes in 1978 without permanent damage.  

Postservice medical records reveal no complaint or abnormal finding related to the eyes.  At the March 2017 hearing, the Veteran reported blurred vision and cataracts which he attributed to in-service injury to the eyes.  

Service connection is not warranted for an eye disorder.  Initially, the Board notes that postservice medical records reveal no diagnoses of an eye disorder or finding of eye abnormality, and "blurred vision" and ocular "floaters" are not disease or injury for purposes of VA compensation.  The Veteran testified that he has "the start of cataracts."  He has not submitted evidence in support of that testimony and it is unclear if his testimony was based on contemporaneous diagnosis.  See Jandreau v. Nicholson, 492 F3d. 1372 (2007).  However, even assuming the Veteran's testimony is competent evidence of a diagnosis of cataracts, the Board finds the evidence indicates that cataracts were not present during active service and are not related to service.  

The Board finds the evidence shows that cataracts were not present during active service.  Clinical evaluation is normal throughout service, the 1989 medical history report reveals a finding of no permanent damage of the previous eye injury, and the earliest evidence of a chronic eye disorder is the March 2010 claim.  Furthermore, the Veteran has not reported the existence of any symptom currently attributed to cataracts during and since active duty, and he has not claimed that the condition began during active service.  Notably, the Board finds the Veteran's testimony in 2017 that he has the "start of" cataracts does not suggest their presence years earlier during a period of active service.   

The Board further finds the reported cataracts are not related to service, including the in-service eye injury.  There is no medical or competent lay evidence of record linking the cataracts to service.  The Board reiterates that the 1989 Report of Medical History notes that there was no permanent damage from the in-service burns, and the record is absent probative history of symptoms since the injury.  The record is also absent any medical evidence that cataracts can result from in-service chemical exposure or welding exposure.  Although the appellant might believe that he has cataracts due to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

Lumbar Spine Disorder

A January 4, 1991, treatment record reveals a history of low back pain for one month.  The record reveals a diagnosis of strain.  

A May 5, 1997, treatment record reveals the Veteran's history of lower back pain for four to five weeks.  The record reveals a diagnosis of spasm.  A May 20, 1997, treatment record reveals the Veteran's history that his back was better and that he only had occasional spasm. 

The record includes an undated record that reports a history of "possible slip disc."  The record appears to be a subsequent page to an Air Force Health Assessment Results record, which reports that the assessment was completed January 27, 2009.   

A November 2012 magnetic resonance imaging (MRI) report indicates that the Veteran has lumbar degenerative disc disease.  

Following consideration of the evidence, the Board concludes service connection is not warranted for a lumbar spine disability, diagnosed as degenerative disc disease.  Initially, the Board finds a lumbar spine disability was not present during a period of active duty.  The service treatment records reveal no complaint or abnormal finding pertaining to the back, the December 1979 separation examination record reveals normal clinical findings and negative history as to back disability, Reserve and deployment-related examination records report normal clinical findings and negative history as to back disability including in 2006, and the first diagnosis dates in 2012.  The Veteran initially reported that his back disorder began in 2005.  To the extent this history suggests chronic symptoms since that time, the Board finds it is not credible, and thus not probative, because it is contradicted by the medical evidence, including the negative history of medical problem in April 2006, the negative history of current or previous back pain, muscle aches, or swollen, stiff, or painful joints in July 2006, and the September 2009 negative history of injury for which he did not seek medical care.  

Additionally, the Board finds that the lumbar spine disorder was not incurred or aggravated during a period of duty for training.  The record reveals treatment in January 1991 and May 1997, and the Veteran has reported that the disorder began in May 1997.  The record also reveals a history of "possible slip disc" in January 2009.  The January 1991 and May 1997 treatment and January 2009 assessment did not occur during a period of duty for training, however, and the Board finds the record does not suggest that the current degenerative disc disease is related to injury during inactive duty for training or began or was aggravated during a period of active duty for training.  The relevant treatment records do not refer to a precipitating back injury, Reserve and deployment examination records consistently reveal normal clinical findings and negative history of injury or back symptom, the Veteran denied untreated injury during active duty in September 2009, and the initial diagnosis dates after the Veteran's discharge from service.  There is no medical evidence linking the current disorder to a period of service, and the Board finds it would be speculative to date the onset of the current symptoms to a period of duty for training, particularly because the Veteran consistently denied back problems during his Reserve and deployment examinations and the Veteran did not report an onset during duty for training at the time of the treatment in 1991 or 1997 or the assessment in January 2009.   
 
Furthermore, the Board finds the lumbar spine disorder is unrelated to active service.  There is no medical opinion of record linking the lumbar spine disorder to active service and no credible history of symptoms since a period of active service.  Notably, examination records dated throughout the Veteran's service reveal normal clinical findings for the spine and negative histories as to recurrent back problems, and there is no evidence of injury to the back during active service.  Furthermore, given that the Veteran was an ART as a mechanic, the Board finds it would be speculative to distinguish the effects of his civilian role from his Reserve role on the back absent a specific history of injury (or a history corroborated by the treatment records).  Although the appellant might believe that his lumbar spine disorder is related to service, the probative medical evidence does not suggest that the lumbar spine disorder is related to the Veteran's active service as distinct from his ART service.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Right Hip Disorder

The Board has carefully reviewed the evidence of record but finds no probative evidence of a right hip disorder.  Records reveal no diagnosis or abnormal finding suggesting a right hip disability.  Notably, the Veteran has not reported specific symptoms suggestive of a right hip disorder during the period of the claim and has not alleged the existence of a current diagnosis of a right hip disability.  

The Board notes that the Veteran's service personnel records indicate he is a Persian Gulf veteran.  The Board has considered entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.317.  The record is absent evidence of a right hip disorder, however.  Although the record includes the Veteran's history of radicular pain affecting the right lower extremity, he has not alleged any symptom specific to the right hip and there is no objective evidence of a right hip abnormality perceptible to an examining physician or capable of independent verification.  Thus, the Board finds service connection is not warranted for a right hip disorder.  
 
Arthritis of the Toes

The Board has carefully reviewed the evidence of record but finds no probative evidence of arthritis of the toes.  Although a January 2009 health record reveals a finding of "some early symptoms arthritis toes," the record is absent an actual finding of arthritis, and the Veteran has not alleged that such a diagnosis has been rendered.  Notably, the Veteran clarified at the March 2017 hearing that he had been diagnosed with a distinct condition, neuropathy, which the Board has referred for adjudication.  Thus, the Board finds service connection is not warranted for arthritis of the toes.  


ORDER

Service connection for an eye disorder is denied.  

Service connection for a lumbar spine disorder is denied.  

Service connection for a right hip disorder is denied.   
 
Service connection for arthritis of the toes is denied.    


REMAND

Regarding the hearing loss claim, based on the evidence of worsening hearing acuity, the Board finds another VA examination is needed to determine if the Veteran has hearing loss, as defined by VA.  Although the record includes the results of private audiological testing dated in April 2017, the testing was not compliant with VA regulation:  the Maryland CNC speech discrimination test was not used.  

Regarding the GERD claim, the Board finds the record would benefit if another medical opinion were obtained, specifically an opinion as to whether the GERD onset during a period of active duty for training or was aggravated therein.  

Regarding the right and left ankle disorder claims, the record indicates that the Veteran filed a claim for workers' compensation for ankle injury in September 2005.  The Board finds the records should be requested, particularly because it is unclear whether the Veteran injured the right or left ankle (or both) in September 2005.  Compare September 14, 2005, private medical record (reporting left ankle injury) with September 12, 2005, X-ray report (reporting right ankle injury).  

Regarding the hand disorder claim, the Board finds the record would benefit if a medical opinion were obtained to determine whether the Veteran has a hand disorder, currently diagnosed as arthritis and stenosing tenosynovitis, related to active service.  

Accordingly, the case is REMANDED for the following action:

1. Undertake the appropriate development to obtain all available records associated with the Veteran's claim for worker's compensation in September 2005.  If the records are not available, this should be noted in the record and the Veteran should be so informed.

2.  Undertake appropriate development to obtain any other outstanding medical records pertinent to the Veteran's claims.   

3.  Afford the Veteran an examination to determine whether the Veteran has hearing loss related to service.  All pertinent evidence of record must be made available to and reviewed by the examiner.  The examiner should be informed that the Veteran's civilian occupation was Air Reserve Technician.  

If it is determined that the Veteran has sufficient hearing impairment to qualify as a disability in one or both ears, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or more) that the hearing loss began during or is etiologically related to  active service from December 1976 to December 1979, December 2001 to October 2002, or October 2005 to November 2006 or began during, was caused by, or was aggravated by a period of duty for training. 

The examiner must provide a rationale for all opinions expressed.  The examiner should consider whether in-service noise exposure resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift in service.  If the examiner believes that auditory hair cell damage did result from the in-service noise exposure, the examiner should comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, a complete explanation as to why this is so should be provided.  If the inability to provide a more definitive opinion is the result of a need for additional information, the additional information that is needed should be identified.

4.  Afford the Veteran an examination to determine whether the Veteran has GERD related to service.  All pertinent evidence of record must be made available to and reviewed by the examiner.  The examiner should be informed that the Veteran's civilian occupation was Air Reserve Technician.  

The examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or more) that the GERD began during or is etiologically related to active service from December 1976 to December 1979, December 2001 to October 2002, or October 2005 to November 2006 or began during, was caused by, or was aggravated by a period of active duty for training.  

The examiner must provide a rationale for all opinions expressed with consideration of the June 9, 2001, treatment record, which dates during active duty training, that reports the Veteran's six-week history of something sticking in his throat and which was diagnosed as allergic rhinitis.  

If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, a complete explanation as to why this is so should be provided.  If the inability to provide a more definitive opinion is the result of a need for additional information, the additional information that is needed should be identified.

5.  Afford the Veteran an examination to determine whether the Veteran has a hand disorder related to service.  All pertinent evidence of record must be made available to and reviewed by the examiner.  The examiner should be informed that the Veteran's civilian occupation was Air Reserve Technician.  

For each diagnosed disorder, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder began during or is etiologically related to active service from December 1976 to December 1979, December 2001 to October 2002, or October 2005 to November 2006 or began during, was caused by, or was aggravated by a period of duty for training.  

The examiner must provide a rationale for all opinions expressed with consideration of the April 2017 private medical opinion and the July 2008 private treatment record, which does not date during a period of training or active service, revealing the Veteran's history of a gradual onset of symptoms.  

If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, a complete explanation as to why this is so should be provided.  If the inability to provide a more definitive opinion is the result of a need for additional information, the additional information that is needed should be identified.

6.  Thereafter, readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


